Citation Nr: 1507221	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO) in May 2012.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his February 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge via live videoconference.  Accordingly, he was scheduled for this hearing in January 2015.  The December 5, 2014 VA letter notifying him of this hearing was mailed to him in Philadelphia, Pennsylvania.  The Veteran failed to appear for his hearing.

However, recent correspondence sent to the Veteran at that address was returned by the U.S. Post Office as "undeliverable."  See December 11, 2014 Notification Letter (returned to VA on January 5, 2015).  Moreover, there is an additional address of record in Philadelphia, Pennsylvania, to which certain correspondence, including the March 2013 Statement of the Case (SOC), has been sent.  See Notification Letter Dated February 19, 2013 (attaching the SOC dated March 18, 2013)

Accordingly, it is unclear whether the Veteran received proper notice of his scheduled hearing.  Thus, in view of the foregoing, and because the Veteran has expressed a desire to appear at a personal hearing before a member of the Board, the AOJ must take appropriate action to verify his current address and reschedule him for another hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake efforts to verify the Veteran's current mailing address.  See Notification Letter Dated February 19, 2013 (attaching the SOC dated March 18, 2013); December 11, 2014 Notification Letter (returned to VA on January 5, 2015).  


2.  Thereafter, schedule the appellant for a videoconference hearing before a Veterans Law Judge to be held at his nearest RO.  Notice of the hearing must be sent to the appellant at his current mailing address.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




